Per Curiam.
According to the plaintiff’s allegations and the evidence in its light most favorable to him, the plaintiff and the Wrenn Brothers Realty Company were the only stockholders in the Lake Shore Realty Company corporation, the owner of the tract of land involved. The plaintiff was sales manager. For his services as such in the development and in the sale he was to receive five per cent commission. This was his sole compensation. He did development work, including road construction, and contacted Elwood Martin as a prospective purchaser who, in turn, contacted Bowers who made the contract to purchase with one of the Wrenn Brothers.
Appellant denied that the plaintiff had any contract for commissions or that he was instrumental in promoting the sale to Bowers. The controversy, therefore, involves the questions of fact: (1) Was there a contract as alleged, and (2) if so, what amount, if any, is the plaintiff entitled to recover under it? The jury found both issues for the plaintiff. The court entered judgment for the amount the jury found to be due.
The controversy, stripped of its nonessentials, involved the contract and its breach. The sale to Bowers of company land for $150,000.00 was stipulated. The factual dispute was resolved by the jury. Objection to the charge and to the introduction of testimony do not present any question of law stated in a manner prejudicial to the appellant.
In the trial and judgment, we find
No error.